Order denying motion to confirm the award of arbitrators and granting motion to vacate and set aside the award modified by striking therefrom the provision directing the same arbitrators to proceed de novo in accordance with the terms of the agreement and to hear and determine the controversies. As so modified the order is affirmed, in so far as appealed from, with ten dollars costs and disbursements to appellant. The grounds for vacatur of the award were of such a character as to make improvident the resubmission of the controversies to the same arbitrators, the propriety of which resubmission rests in sound discretion. (Civ. Prae. Act, § 1457.) The court seems to be without power to name a neutral arbitrator in place of Schwalb, under the circumstances existing herein. Appeal from order dated October 5, 1934, denying resettlement, dismissed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.